 Case 19-00865        Doc 91    Filed 03/12/20 Entered 03/12/20 10:52:54              Desc Main
                                 Document     Page 1 of 22


                   IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF IOWA


 IN RE:                                                          Chapter 13 Bankruptcy
                                                                   Case   No. 19-00865
 TRENTON J. ROGERS
 and TANYA M. ROGERS,                                     RESPONSE, RESISTANCE, AND
                                                            OBJECTION TO MOTION
                Debtors.                                       TO RECONSIDER


       COMES NOV/ Central State Bank ("Bank"), and hereby responds to, resists, and

objects to the Debtors' Motion to Reconsider (Dkt #87) (the "Motion"), and states as

follows:

       1.      The Motion is captioned as a "Motion to Reconsider." However, "[t]he

Federal Rules of Civil Procedure do not rccognizea 'motion to reconsid er."' fn        re   Danzig,

233 B.R. 85, 88 n.2 (B.A.P. 8th Cir. t999); accord In re Majors,2003      V/L 22145730, at*L

(Bankr. S.D. Iowa 2003) (noting that neither the Federal Rules of Civil Procedure nor the

Federal Rules of Bankruptcy Procedure expressly provides for a 'motion to reconsider'

except in the context of a Fed. R. Bankr. P. 3008 motion to reconsider the allowance or

disallowance of a claim). When lacedwith such a motion, particríarty when apafty "did

not speciff under which rule" the pafty seeks to proceed, "the characterization of the

motion is left to the court's 'somewhat uneducated guess."' Id. (cíting    Sanders v. Clemco

Industries,862F.2d76l,168 (8th Cir.1988). In rhat light, the only t'wo possible Rules that

may be applicable to the Debtors' Motion are F.R.B.P.9023, incorporating Fed. R. Civ. P.

("F.R.C.P   :') 59, and F.R.B .P . 9024, incorporating   F.R.C.P. 60.

       2.      As to F.R.B.P. 9023 (which incorporates F.R.C.P. 59), F.R.B.P. 9023

specifically provides that " [a] motion for a new trial or to alter or amend   a   judgment shall be


                                                 I
  Case 19-00865         Doc 91    Filed 03/12/20 Entered 03/12/20 10:52:54                Desc Main
                                   Document     Page 2 of 22


filed...no later than L4 days after entry ofjudgment." The Debtors' Motion was filed on

March 6,2020 but refers to an order entered by this Court on January 22,2020. Because the

applicable 14-day deadline expired on February 5, 2020 the Debtors' Motion was filed after

the F.R.B.P.9023 deadline by which a motion seeking relief under that rule may be filed.

As such, the Debtors' Motion is untimely. To the extent the Debtors seek relief pursuant to

F.R.B.P. 9023 and F.R.C.P. 59, the Motion should be summarily denied.

           3.     As to F.R.B.P. 9024 (which incorporates F.R.C.P. 60), the only possible and

potentially applicable provision is Rule ó0(bxl), by which aparty may seek relief because of

"mistake, inadvertence, surprise, or excusable neglect." The other provisions of Rule 60(b)

are inapplicable because the Debtors'Motion did not allege any "newly discovered

evidence" or "fraud," etc. within the meaning of Rule 60(b)(2)-(bx6).

           4.     A Rule 600) motion must be filed "within    a reasonable      time."   S¿e   F.R.C.P.

60(cX1). The Bank submits the Debtors'Motion was not filed within a "reasonable time."

Specifically, after this Court entered its January 22,2020 order, the Bank waited the

requisite lL-day period þer F.R.B.P. 4001(aX3)) before proceeding to the Iowa District

Court in and for Johnson County, where the Bank reported to the state court that the

automatic stay had been lifted. The state court then enrolled an order, noting the lifting of

the $362 stay. A copy of the Bank's motion and the state court's order is attached hereto as

Exhibit A and is by this reference incorporated herein   as   if   set   forth verbatim. Rather than

seeking relief from this Court's January 22,2020 order or seeking relief from the state

court's order, the Debtor Tanya Rogers instead filed a new Chapter 13 Petition, #20-00283,

circa March2,2020 (the "2020 Bankruptcy Case"). In the 2020Bankruptcy Case the Debtor

flJ.ed a   Motion to Impose Stay, and scheduled a hearing to occur before this Court on March


                                                 2
  Case 19-00865     Doc 91     Filed 03/12/20 Entered 03/12/20 10:52:54                Desc Main
                                Document     Page 3 of 22


6, 2020. The Bank responded by filing a Motion to Dismiss the 2020 Bankruptcy Case, and

relying on established caselaw urged the filing of a new Chapter 13 case by the Debtor

Tanyaviolated the automatic stay resulting fuom this Chapter 13 case. In response, the

Debtor then voluntarily dismissed the 2020 Bankruptcy Case, before any hearing was held

on March ó. Thereafter, the Debtors filed the Motion at issue. Given this procedural history,

the Bank submits the Debtors did not act "within a reasonable timé," as required by Rule

60(bX1) and (c)(1), and so therefore the Debtors'Motion should be denied summarily.

       5.     Assuming the Debtors' Motion is not denied summarily, the Debtors' Motion

should nonetheless be denied substantively. This is so because the Bank interprets the

Debtors'Motion not to allege that there   rwas   ever any settlement agreement or deal between

and among the parties. Indeed, attached as Exhibit B is a sampling of various redacted e-

mail traffic between counsel, evidencing the fact that no settlement agreement or deal has

ever been reached and the parties needed to pursue litigation.

       6.     For example, the Counsel for the Bank stated "NO deal till ALL terms

finalized and inked and if necessary court approval too."     See   Exh. B, p. 4, October 16,2079

email at 10:19 a.m. Also, within   one hour   of the filing of the Bank's Motion to    Lift   Stay,

Bank's counsel notified the Debtors' counsel that the Debtors must timely file an objection.

SeeBxh. B, p.5, October 15,2019 email at3:37 p.m.

       7.     Viewed in the light most favorable to the Debtors, therefore, the Debtors are

attempting to urge that somehow they or their counsel's mistake somehow constituted

excusable neglect. But the Eighth Circuit has consistently held counsel ignorance or

carelessness is not generally cognizable under Rule     60(b)(I). Cline   v.   Hogland,578F.2d776,

778 (Sth Ctr. 1975); accord. Noal v. Bond Cold Storage, 408 F.3d 1043, 1045 (8th Cir. 2005) (no



                                                  J
 Case 19-00865          Doc 91    Filed 03/12/20 Entered 03/12/20 10:52:54              Desc Main
                                   Document     Page 4 of 22


excusable neglect because afforney schedule was complicated after holiday weekend).

Indeed, the Bank submits the Bank and its counsel clearly communicated to this Court and

to the Debtors and their attorney that the Bank intended to prosecute and seek relief

pursuant to the Bank's Motion to Lift Stay, as evidenced by the Bank's Status Report and

Agenda filed on November 2I,2019 (Dkt #71), í.e. 5 days before the hearing held before

this Court on November 26,2019 (stating to the effect that the Debtors hadlatled to respond

to the Bank's Motion to Lift Stay or the Bank's Motion to Dismiss, andthat "the Bank

urges this Court at the November 26hearíngto grant the relief requested in the Bank's

Motions.").   See   Status Report and Agenda   atp.1. And yet the Debtors filed no response or

resistance to the Bank's Motions.

       8.      V/hile the Bank and the Debtors did report to this Court at the November 26,

2019 heartngthat the parties     will nonetheless continue to negotiate,   as the   Debtors

conceded eventually the parties were "unable to reach a settlement."        See   Motion atp.2.

       9.      This Court's January 22,2020 order was prepared by the Bank's counsel. The

Order was tendered to the Clerk for processing on January 78,2020, and a copy of the e-

mail was sent to the Debtors' counsel and legal assistant.    S¿¿   Exhibit B, p.10. This January

L8,2020 e-mail was issued after the Bank's counsel notified the Debtors via counsel in a

January 15,2020,6:06 p.m. e-mail that the parties are at an impasse.        See   id., p.9. Despite

these e-mail communications, the Debtors and their counsel still did nothing by way            of

filing any resistance to the Bank's Motion to Lift Stay. And indeed this Court did not

approve the order tendered by Bank's counsel on January 18 until January 22. At a

minimum, the Debtors had 3 days to report or advise the Court that the Debtors intended to

resist before the entry of the order on January 22,2020. But the Debtors simply did nothing.



                                                  4
  Case 19-00865      Doc 91    Filed 03/12/20 Entered 03/12/20 10:52:54          Desc Main
                                Document     Page 5 of 22


       10.    To the extent, if at all, that the Motion presents any viable argument, the

Motion is not supported by any affidavit. The Motion therefore lacks evidentiary support.

       11.    Given the totalify of the circumstances, the Bank submits the Motion is

procedurally and substantively defective, and should be denied.

       12.    Additionally, with respect to the so-called "Small Note," the Debtors have

not paid the Bank since prior to January 2018, and with respect to the "Large Note," the

Debtors last made a payment to the Bank on September 2018. By the time hearing is held

before this Court in the Debtors' Motion, therefore, the Debtors would have not paid the

Bank anything for at least 17 months with respect to the "Large Note" and atIeast26

months with respect to the "Small Note."   See e.g.   Amended Proof of Claim 11, Supplement

(October I,20t9) and Amended Proof of Claim 12, Supplement (October 1,2019).

Additionally, the Debtors, in blatant violation of 11 U.S.C. $1126(a), made exactly only one

Plan payment to the Chapter 13 Trustee, ctca July/August2}l9, even though this case has

been pending since June 2019. And indeed the Debtors to this date have filed no response to

the Bank's Motion to Dismiss/Convert or the Bank's Summary Judgment Motions that

urged the Debtor's plan based on a balloon payment could not be confirmed.      See, e.g.,   In   re

Fuelling,601 B.R. 665, 675 (Bankr. N.D. Iowa 2019) (debtors' plan could not be confirmed

absent proof of circumstances likely to "produce a bucket of cash at just the right time to

make the balloon payment.") Any further attempt to block the Bank's attempt to foreclose

would only unfairly reward the Debtors for their delays and delinquencies.

       13.    Last but not least, the Bank submits the Bank's $362 Motion, which led to this

Court's January 22, 2020 order, must be treated differently and specially than any other

generic motion. This is so because $362(eX2) provides the stay "shall terminate on a day



                                               5
  Case 19-00865      Doc 91    Filed 03/12/20 Entered 03/12/20 10:52:54          Desc Main
                                Document     Page 6 of 22


that is 60 days after a request is made by aparty in interest," with exceptions that are

inapplicable to the situation atbar. The Bank's Motion to Lift Stay was filed on October 15,

2019 (Dkt #54). By operation of $362(e), the stay would have terminated in any event in

mid-December 2079. The fact that the Bank waited until mid-Jantrary 2020 to finally seek

entry of an order and the fact that the order was eventually rendered on January 22,2020

afforded the Debtors approximately 30 more days than the 60-period otherwise allowed in

$362(e). Given the fact that the Bank's Motion is a $362 request, and given the hearingand

order rendition timeline established by $362, the Bank submits the Debtors have been given

more than ample opportunity. No additional relief should be afforded the Debtors.

       WHEREFORE, the Bank respectfully prays this Court enter an order denying the

Debtors' Motion to Reconsider, and for such other relief as may be just and proper under

the premises.




                                                /t/Er¿o W. Lø'rnz
                                            Eric W. Lam,4T0004416
                                            Snr¡n¿ONS P¡NNrNre MOYSR BERGMAN        PLC
                                            115 Third Street SE, Suite 1200
                                            Cedar Rapids, IA 52401
                                            Tel: 3 19-3 66-7 641; Fax: 3 19-3 66-1917
                                            elam@simmonsperrine. com
                                            ArronNBv FoR CENTRAL SrATE BRNr




                                               6
  Case 19-00865            Doc 91        Filed 03/12/20 Entered 03/12/20 10:52:54              Desc Main
                                          Document     Page 7 of 22


                                                  Certificate of Service

       The undersigned hereby certifies, under penalty of perjury, that a copy of the
instrument to which this certificate is affached was mailed via the United States mail with
postage fully paid on the I2- aay of March, 2020, to the parties displayed on the Service
List below



                                                              Y' l,l^, 0
                                                                          a       ^tv,iohaÅJ
Derek Hong
Attomey atLaw
Hong Law PLC
425 Second St. SE, Suite 950
Cedar Rapids, IA 52401

Carol F. Dunbar
Chapter 13 Trustee
531 Commercial St., Suite 500
Waterloo, IA 50701

Client, SBL, EJL, CKL, EWL
CSB Rogers,/Pldgs/BA 19-008ó5 Drafts/Obj to   Mtn to Reconsider.O31220.0957.ewl




                                                                7
Case 19-00865           Doc 91          Filed 03/12/20 Entered 03/12/20 10:52:54           Desc Main
                                         Document     Page 8 of 22
               E-FILED 2020 FEB 13 10:57 AM JOHNSON - CLERK OF DISTRICT COURT




                    IOV/A DISTRICT COURT FOR JOHNSON COUNTY


CENTRAL STATE BANK,                                                 Equity No. EQCV080705

                  Plaintifl,
                                                                  PLAINTIFF'S MOTION TO
vs.                                                                  TERMINATE STAY
TRENT J. ROGERS and TANYA M.
ROGERS,

                  Defendants.

         COMES NOW, Plaintiff and in support of its Motion, states to the Court as follows

          1.     On June       27   , 2019, the Court entered an Order to Stay due to the Defendants'

filing of a Ch.   13   petition with the U.S. Bankruptcy Court for the Northern District of

Iowa.

         2.      On January 22,2020, the United States Bankruptcy Court for the Northern

District of Iowa entered an Order granting the Motion to Lift Automatic Stay in the

Defendants' Chapter 13 bankruptcy action.               See   Exhibit A attached hereto.

         WHEREFORE, Plaintiffrespectfully requests this Court enter an Order allowing it

to proceed in light of the Automatic Stay being lifted, and for such other and further relief

as is   just in premises.


                                             Srul¡oNs PBnnrNn MoyBR BrncuaN PLC

                                               /s/ Christonher K Loftus
                                             Christopher K. Loftus, 4T0008901
                                             115 Third Street SE, Suite 1200
                                             Cedar Rapids, IA 52401
                                             T el: 319 / 366-7 641; F ax 319 / 366-19 I7
                                             Email : cloftus@spmblaw. com
                                             ATTORNEY FOR MIDV/ESTONE BANK


                                                       EXHIBIT

                                                 u
                                                 kts
                                                 a
                                                 j
                                                 J
Case 19-00865      Doc 91     Filed 03/12/20 Entered 03/12/20 10:52:54         Desc Main
                               Document     Page 9 of 22
            E-FILED 2020 FEB 13 10:57 AM JOHNSON - CLERK OF DISTRICT COURT




                              CERTIFICATE OF SERVICE

       The undersigned hereby certifies, under penalty of perjury, that the instrument to
which this certificate is attached was mailed via the United States mail with postage fully
paid on the 13ü day of Febrvary,2020, to the parties displayed on the Service List below.

Derek Hong
Hong Law, P.L.C.
425 Second Street SE, Suite 950
Cedar Rapids, IA 52401

Served via CM/ECF:

Steven G. Klesner
Johnston, Stannard, Klesner, Burbidge & F itzger ald, P.L. C
P.O. Box 3400
Iowa City, IA 52244
                                                               /s/ FalonBrbe
Case 19-00865              Doc 91
                            Filed 03/12/20 Entered 03/12/20 10:52:54 Desc Main
                            Document      Page 10 of 22
   Case 1-9-00865 Doc 85 Filed O1,l22l2O Entered O1,l22l2O 1,4:49:00 Desc Main
           E-FTLED 2020 FEB 13 tbðLôM¡pHNÇQ$sqL6FÍ oF DrsrRrcr couRr




                         IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF IOWA


IN RE                                                            Chapter 13 Bankruptcy
                                                                  Case   No. 19-00865
TRENTON J. ROGERS
and TANYA M. ROGERS,                                                     ORDER

                   Debtors


          The matter before the Court is a Motion to Lift Stay filed by Central State Bank on

October 15, 2019 (Dkt #54). The objection bar date has passed. No objection has been

filed. It is therefore ORDERED the relief requested in the Motion is granted, and the stay is

lifted   as requested    in the Motion.

          Dated and entered:
          |anuary 22,2020




                                                                            Chief Judge

Order prepared by
Eric W. Lam 4T0004416
Attomey for Movant
CSB.Rogers.Pleadings.Draft .M2LS.Order.01   1   820. I 828.ewl




                                                                                    EXHIBIT A
Case 19-00865         Doc 91      Filed 03/12/20 Entered 03/12/20 10:52:54      Desc Main
                                  Document      Page 11 of 22
               E-FILEÞ 2020 FEB 19 2:21 FM JOHNSON - OLERK OF DISTRIOT OOURT




                   IO\XTA      DISTRICT COURT FCIR JOT{NSÕN EOUNTY


  CENTRAL STATE BANK,                                    Equrty No. EQCV080705

                  Plaintiff,

  vs.                                                   ORÞER LIFTING STAY

  TRENT J. ROGERS and TANYA M.
  ROGERS,

                  Defendants,

        The Plaintiffs Motion to Terminate Stay comes before this Court. The Court upon

reviewing the Plaintiffs Motion and the U.S Bankruptcy Court's Order related to the

Defendants Trent J. Rogers and Tanya M. Rogers, FINDS that the stay should be lifted in

this matter.

        IT IS TIIEP-EFORE ORDERED rhailhe         sray in this aerion whieh was entered by

this Court on or about June27,2019 is hereby lifted and the Plaintiffmay pursue its claim.
Case 19-00865            Doc 91          Filed 03/12/20 Entered 03/12/20 10:52:54                Desc Main
                                         Document      Page 12 of 22
              E-FILED 2020 FEB 13 2:21 PM JOHNSON - CLERK OF DISTRICT COURT




                                                   State of lowa Courts

  Type                        ORDER TO LIFT STAY

  Case Number                 Case      Title
  8QCV080705                  CENTRAL STATE BANK V. TRENT AND TANYA ROGERS


                                                           So Ordered

                                                                            /'l
                                                                          "{/,
                                                           Lars Aaderson, Disbict Court Judge,
                                                           Sixth Judicisl Ðistrict oflorva


  Electronically signed on 2020-02-13   14:21:59   page 2 ot 2
Case 19-00865   Doc 91   Filed 03/12/20 Entered 03/12/20 10:52:54   Desc Main
                         Document      Page 13 of 22
Case 19-00865   Doc 91   Filed 03/12/20 Entered 03/12/20 10:52:54   Desc Main
                         Document      Page 14 of 22
Case 19-00865   Doc 91   Filed 03/12/20 Entered 03/12/20 10:52:54   Desc Main
                         Document      Page 15 of 22
Case 19-00865   Doc 91   Filed 03/12/20 Entered 03/12/20 10:52:54   Desc Main
                         Document      Page 16 of 22
Case 19-00865   Doc 91   Filed 03/12/20 Entered 03/12/20 10:52:54   Desc Main
                         Document      Page 17 of 22
Case 19-00865   Doc 91   Filed 03/12/20 Entered 03/12/20 10:52:54   Desc Main
                         Document      Page 18 of 22
Case 19-00865   Doc 91   Filed 03/12/20 Entered 03/12/20 10:52:54   Desc Main
                         Document      Page 19 of 22
Case 19-00865   Doc 91   Filed 03/12/20 Entered 03/12/20 10:52:54   Desc Main
                         Document      Page 20 of 22
Case 19-00865   Doc 91   Filed 03/12/20 Entered 03/12/20 10:52:54   Desc Main
                         Document      Page 21 of 22
Case 19-00865   Doc 91   Filed 03/12/20 Entered 03/12/20 10:52:54   Desc Main
                         Document      Page 22 of 22
